Order of disposition, Family Court, New York County (Clark V Richardson, J.), entered on or about August 6, 2012, which to the extent appealed as limited by the briefs insofar as it brings up for review the fact-finding determination of derivative neglect, unanimously affirmed, without costs. Appeal from the fact-finding order, same court and Judge, entered on or about August 6, 2012, unanimously dismissed, without costs, as superseded by the appeal from the order of disposition.
The Family Court properly granted the motion for summary judgment made by the attorney for the child on the derivative neglect petition based on prior findings, entered in July 2010, that respondent neglected her six other children, only 10 months prior to the filing of the instant petition (see Matter of P. Children, 276 AD2d 428 [1st Dept 2000]). The prior findings of neglect, based, in part, on respondent’s daily use of marijuana, were sufficiently close in time to the derivative proceeding to support the conclusion that respondent’s parental judgment remained impaired (see Matter of Nhyashanti A. [Evelyn B.], 102 AD3d 470 [1st Dept 2013]; Matter of Cruz, 121 AD2d 901, 902-903 [1st Dept 1986]). Moreover, the permanency hearing orders, dated on or about February 11, 2011 and August 9, 2011, both found that the continued placement of the subject child’s siblings was required due to their best interests and safety needs. Respondent admitted to daily use of marijuana for more than 19 years, failed to complete drug treatment, and refused to submit to drug testing (id.). Concur — Acosta, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.